NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MITCHELL W. REIBLICH, DOC# C11100, )
                                   )
          Appellant,               )
                                   )
v.                                 )                Case No. 2D16-5568
                                   )
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender,
and Clayton R. Kaeiser, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KELLY, and SALARIO, JJ., Concur.